[Cite as State v. Rose, 2021-Ohio-2859.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                     CHAMPAIGN COUNTY

 STATE OF OHIO                                   :
                                                 :
         Plaintiff-Appellee                      :   Appellate Case No. 2020-CA-28
                                                 :
 v.                                              :   Trial Court Case No. 2020-CR-55
                                                 :
 DENVIL E. ROSE                                  :   (Criminal Appeal from
                                                 :   Common Pleas Court)
         Defendant-Appellant                     :
                                                 :

                                            ...........

                                           OPINION

                            Rendered on the 20th day of August, 2021.

                                            ...........

JANE A. NAPIER Atty. Reg. No. 0061426, Assistant Prosecuting Attorney, Champaign
County Prosecutor’s Office, Appellate Division, 200 North Main Street, Urbana, Ohio
43078
      Attorney for Plaintiff-Appellee

TRAVIS T. DUNNINGTON, Atty. Reg. No. 0096519, 117 North Main Street, Suite 400,
Dayton, Ohio 45422
      Attorney for Defendant-Appellant

                                           .............

HALL, J.
                                                                                          -2-




       {¶ 1} Denvil E. Rose appeals from his conviction following a negotiated guilty plea

to one count of aggravated drug possession, a second-degree felony.

       {¶ 2} In his sole assignment of error, Rose challenges the trial court’s

determination that his sentence was required to be served consecutively to a prior

sentence he was serving.

       {¶ 3} In exchange for Rose’s guilty plea, the State dismissed several other charges

but made no agreement regarding sentencing. The trial court subsequently sentenced

Rose to six to nine years in prison. It also found that the sentence was required to be

served consecutively to a prior sentence Rose was serving for failure to comply with an

order or signal of a police officer. Rose’s only argument on appeal is that the trial court

erred in finding a consecutive sentence mandatory.

       {¶ 4} Upon review, we see no error in the trial court’s imposition of a mandatory

consecutive sentence. Under R.C. 2921.331(D), if an offender is sentenced to prison for

third- or fourth-degree felony failure to comply in violation of R.C. 2921.331(B), “the

offender shall serve the prison term consecutively to any other prison term or mandatory

prison term imposed upon the offender.” Rose argues that this mandate applies only

when a trial court is sentencing an offender for failure to comply. He maintains that it does

not apply to a sentence subsequently imposed in a separate case for a different offense.

Therefore, he asserts that the trial court erred in finding itself obligated to make his

sentence for aggravated drug possession consecutive to his earlier sentence for failure

to comply.

       {¶ 5} Rose’s argument lacks merit. The language of R.C. 2921.331(D) requires a
                                                                                             -3-


sentence for failure to comply to be served consecutively to any other sentence. The

statute does not limit itself to sentences imposed at the time of the failure-to-comply

conviction. Any potential ambiguity in R.C. 2921.331(D) is clarified by R.C. 2929.14(C)(3),

which provides: “If a prison term is imposed for * * * a felony violation of division (B) of

section 2921.331 of the Revised Code, the offender shall serve that prison term

consecutively to any other prison term or mandatory prison term previously or

subsequently imposed upon the offender.”

       {¶ 6} Here, Rose admits that he previously was sentenced to prison for third-

degree-felony failure to comply in violation of R.C. 2921.331(B). (Appellant’s brief at 5.)

That being so, he was required to serve his prison term for failure to comply “consecutively

to any other prison term * * * previously or subsequently imposed[.]” (Emphasis added)

R.C. 2929.14(C)(3). The sentence in the present case was a prison term imposed

subsequent to the prison term for failure to comply. Therefore, the two prison terms were

required to be served consecutively. This court has reached the same conclusion when

addressing the same issue at least twice before. See State v. White, 2d Dist. Montgomery

No. 28338, 2020-Ohio-5544, ¶ 67 (“Because White was convicted of failure to comply

with an order or signal of a police officer, a third-degree felony, in [a prior case], the trial

court also properly imposed consecutive sentences as required by statute. See R.C.

2929.14(C)(3); R.C. 2921.331(D).”); State v. McComb, 2d Dist. Champaign No. 2015-CA-

17, 2016-Ohio-606, ¶ 5, 13-14 (recognizing that a prison sentence for heroin possession

was required to be served consecutively to a prior felony sentence for failure to comply).

       {¶ 7} Arguing against mandatory consecutive sentences, Rose relies on State v.

Irwin-Debraux, 2d Dist. Montgomery No. 28309, 2019-Ohio-5013. In that case, the trial
                                                                                      -4-


court imposed consecutive sentences for involuntary manslaughter, grand theft of a motor

vehicle, and failure to comply. Consistent with the present case, we held that R.C.

2921.331(D) obligated the trial court to order the sentences for involuntary manslaughter

and grand theft of a motor vehicle to be served consecutively to the sentence for failure

to comply. Id. at ¶ 11. We then held, however, that R.C. 2921.331(D) did not compel the

trial court to impose consecutive sentences for involuntary manslaughter and grand theft

of a motor vehicle. Although those sentences were required to be served consecutively

to the sentence for failure to comply, R.C. 2929.331(D) did not require them to be served

consecutively to one another. Absent consecutive-sentence findings under R.C.

2929.14(C)(4), we held that the trial court was required to order the sentences for

involuntary manslaughter and grand theft of a motor vehicle to be served concurrently to

one another but consecutively to the failure-to-comply sentence. Id. at ¶ 12. Nothing in

Irwin-Debraux is inconsistent with our analysis or conclusion in Rose’s case.

      {¶ 8} Finally, we note that the trial court was not required to make consecutive-

sentence findings under R.C. 2929.14(C)(4) because a consecutive sentence in this case

was mandated by statute. State v. Thompson, 2d Dist. Montgomery No. 28308, 2020-

Ohio-211, ¶ 16 (recognizing that consecutive-sentence findings are not required when a

consecutive sentence is mandated by law).

      {¶ 9} Rose’s assignment of error is overruled, and the judgment of the Champaign

County Common Pleas Court is affirmed.

                                    .............



DONOVAN, J. and WELBAUM, J., concur.
                         -5-




Copies sent to:

Jane A. Napier
Travis T. Dunnington
Hon. Nick A. Selvaggio